Citation Nr: 1139858	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-22 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Evaluation of bilateral hearing loss disability, rated as noncompensably disabling prior to June 29, 2009.

Evaluation of bilateral hearing loss disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1965 until July 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from September 2007 and August 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1.  Prior to June 29, 2009, the Veteran's hearing loss disability was been productive of average pure tone thresholds of 53 Hertz (Hz) and speech recognition ability of 96 percent in the right ear, and 50 Hz, with speech recognition ability of 96 percent in the left ear.

2.  The Veteran's hearing loss disability has been productive of average pure tone thresholds of 54 Hz and speech recognition ability of 72 percent in the right ear, and 49 Hz, with speech recognition ability of 84 percent in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss disability prior to June 29, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for a disability of 10 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.85, 4.86, Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA.

Nonetheless, the VCAA duty to notify was augmented by way of a letter sent to the Veteran in July 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21. 

Here service records have been obtained, as have records of private and VA treatment.  Furthermore, the Veteran has been afforded several VA examinations including that of July 2010 during which the examiner reviewed the results of prior testing, took down the Veteran's history, held a Certificate of Clinical Competence in Audiology, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).

The Board notes that VA audiological examinations, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  To that end, the September 2007 examiner noted that the Veteran had difficulty hearing soft speech, the June 2009 examiner noted difficulty communicating, and the July 2010 examiner found that hearing loss caused difficulty hearing speech during usual daily activities and difficulty maintaining employment.  In the context of the evidence of record, the Board finds that the requirements of Martinak have been met.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss involved the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  

Not only did the examiners address the functional effect of the Veteran's hearing loss disability, the Board notes that other evidence of record, to include his own written statements, do not purport any functional effects on daily living and activities beyond difficulty communicating, hearing speech, and employment difficulty.  Therefore, the Board finds no prejudice to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the record and, as discussed, are sufficient for the Board find that referral for an extra-schedular rating is not warranted under 38 C.F.R. § 3.321(b).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings On Appeal

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board initially notes that the Veteran's claim of entitlement to higher rating for bilateral hearing loss disability is an appeal from the initial assignment of a disability rating in September 2007.  At that time the Veteran's disability was rated as zero percent disabling.  In a rating decision of August 2009, the RO rated the Veteran's hearing loss disability as 10 percent disabling effective June 29, 2009.  Evaluation of the claim requires that the Board to consider the entire time period involved, and whether a staged ratings may be warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The June 29, 2009 date corresponds to the first diagnostic testing indicative of hearing loss warranting a 10 percent evaluation.  The prior evidence, including a VA examination from September 2007, had indicated a noncompensable rating was warranted.  As discussed in greater detail below, the establishment of a rating for hearing loss disability is determined through the mechanical application of the 38 C.F.R. §§ 4.85, 4.86.  In this case, the evidence prior to June 29, 2009, including the Veteran's lay statements, simply did not indicate that a 10 percent rating was warranted and thus, the Board finds that staged ratings are warranted for the separate rating periods on appeal.

Rating Prior to June 29, 2009

In the rating decision on appeal, service connection for bilateral hearing loss disability was established, and a noncompensable evaluation was awarded effective June 5, 2007.  The Veteran's bilateral hearing loss is rated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC or Code) 6100 (2011).  Under this Code, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85 (2011).

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hz, and 70 decibels or more at 2,000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2011).

On private audiological evaluation in September 2006, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
X
70
LEFT
30
55
X
65

On audiological evaluation in September 2005, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
50
55
65
LEFT
30
50
55
65

Based on the forgoing, the average threshold on the right was 53 Hz, and 50 Hz on the left.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 92 percent in the left ear.  The Board notes, however that speech recognition testing was conducted using "monitored live voice" and not Maryland CNC testing as required for rating purposes under 38 C.F.R. § 4.85(a) (2011).  The impression was of bilateral moderate high frequency sensorineural hearing loss.

On VA examination in September 2007, auricle examinations of right and left ears were normal.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
55
70
LEFT
40
60
60
55

The average threshold on the right was 56 Hz, and 54 Hz on the left.  Speech audiometry conducted using Maryland CNC testing revealed speech recognition of 96 percent in the both ears.

In January 2009, otoscopy showed slight cerumen in the right ear and large dark cerumen in the left ear canal.  The Veteran indicated that he had been using a cerumen removal kit at home, but was unsure if he was using is successfully.

In considering application of the rating schedule, the Board will apply the lowest (worse) thresholds recorded for each ear during the period on appeal.  The Board also notes that the only audiological tests of record that are valid for VA rating purposes are those tests conducted during VA examinations.  Specifically, the private 2006 examination did not consider all necessary frequencies and did not conduct speech recognition testing using the Maryland CNC word list.

Application of the rating schedule numeric designations reveals that the Veteran's right ear hearing loss is assigned Roman numeral IV, and the left ear is also assigned Roman numeral I by application of Table VI of the rating schedule.  38 C.F.R. § 4.85 (2011).  Applying these Roman numerals to Table VII reveals that the Veteran's hearing loss disability has been noncompensably disabling.  The Board also notes, that the Veteran's pattern of hearing loss prior to June 29, 2009 does not warrant consideration as an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.

After a careful review of the record, the Board finds the Veteran's bilateral hearing loss disability was noncompensably disabling prior to June 29, 2009.  The Veteran has asserted that his hearing was worse, however while the Board finds his testimony to be credible the objective diagnostic data indicates that a higher evaluation is not warranted during the applicable period on appeal.  Furthermore, to the extent that the Veteran has asserted a greater level of impairment, such assertions are nonspecific and fail to rise to the standards set forth by the rating criteria for a compensable rating.

Based on the foregoing, the Board concludes that the Veteran's bilateral hearing loss disability was zero percent disabling prior to June 29, 2009.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Rating Effective June 29, 2009

In a rating decision of August 2009, the Veteran was granted a 10 percent evaluation for bilateral hearing loss disability, effective June 29, 2009.  Again, as described above, the disability at issue is rated under 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2011), by application of the tables provided by the rating schedule.

On June 2009 VA examination, auricle examinations of right and left ears were normal.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
60
55
LEFT
30
50
60
55

The average threshold on the right was 54 Hz, and 49 Hz on the left.  Speech audiometry conducted using Maryland CNC testing revealed speech recognition of 72 percent in the right ear and 84 percent in the left ear.  The diagnoses were of moderately severe sensorineural hearing loss in both ears.

A private audiological evaluation in November 2009 indicated pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
65
70
85
LEFT
40
60
65
70

The average threshold on the right was 68 Hz, and 59 Hz on the left.

On VA examination in July 2010, auricle examination of both ears was within normal limits.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
70
75
75
LEFT
50
60
70
75

The average threshold on the right was 69 Hz, and 64 Hz on the left.  Speech audiometry conducted using Maryland CNC testing revealed speech recognition of 84 percent in the right ear and 80 percent in the left ear.  Tympanometry and acoustic reflex testing indicated normal Type A tympanogram bilaterally.  The diagnoses were of moderately severe sensorineural hearing loss in both ears, and the examiner opined that the Veteran's hearing loss disability results in difficulty hearing speech from occupational and daily activity perspectives.

The Board has reviewed the Veteran's statements and notes that he has endorsed difficulty hearing voices over the phone and difficulty recognizing numbers.  He also said that he has increased difficulty when there is background noise, including when other around him are talking.

With regard to the private examination in November 2009, the report is of limited probative value.  Specifically, no speech recognition scores were provided and there is no indication that the evaluator was qualified to conduct the testing performed.  Either failure renders the test invalid for compensation purposes.  See 38 C.F.R. § 4.85 (2011).

The Board has considered the period on appeal and application of the rating schedule's numeric designations reveals that at the time of June 2009 examination, the Veteran's hearing loss disability was 10 percent disabling and at the time of the July 2010 examination it was noncompensably disabling.  See 38 C.F.R. § 4.85 (2011).  At no time during the period on appeal did the Veteran's pattern of hearing loss does not warrant consideration as an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.

Based on the foregoing, the Board concludes that the Veteran's bilateral hearing loss disability has been 20 percent disabling, effective June 29, 2009.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of an extraschedular rating is not warranted, as the schedular evaluations assigned adequately contemplate the claimant's levels of disability and symptomatology during the periods on appeal.


ORDER

An evaluation in excess of zero percent for bilateral hearing loss disability is denied.

An evaluation in excess of 10 percent for bilateral hearing loss disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


